         Case
         Case:5:15-cv-02253-BLF
               16-16566, 01/22/2019,
                                 Document
                                     ID: 11160556,
                                            158 Filed
                                                   DktEntry:
                                                      01/22/19
                                                             105, Page
                                                                  Page 11 of
                                                                          of 11

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      JAN 22 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 KIMBERLY COX,                                  No. 16-16566

               Plaintiff - Appellant,
                                                D.C. No. 5:15-cv-02253-BLF
   v.                                           U.S. District Court for Northern
                                                California, San Jose
 OLD REPUBLIC NATIONAL TITLE
 INSURANCE COMPANY; et al.,                     MANDATE

               Defendants - Appellees.


        The judgment of this Court, entered November 19, 2018, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

        Costs are taxed against the appellant in the amount of $57.80.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rebecca Lopez
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
